Dixon, J.
(dissenting). This case turns on the clause of the Mechanics’ Lien law {Pamph. L. 1896, p. 198; Pamph L. 1898, p. 545) which declares that if the claimant of such a lien “shall fail to prosecute his claim diligently within one year from the date of issuing summons, or such further time as the court may, by order, direct, such lien shall be discharged.”
The meaning of this clause is somewhat obscure. It implies that some end is to be reached within the year by ■diligent prosecution, but does not expressly state what end. *589As, however, the primary end of prosecuting a claim in court is judgment, this part of the clause seems to mean that the claimant must prosecute his claim with such diligence as to-obtain judgment ivilhin the year. The statute is silent also-as to the time when and the grounds on which an order for further time may be made, but the reasonable implication is-that such order may be made when it is shown that, notwithstanding diligent prosecution of the claim, judgment has not been obtained within the year; which may be shown after the year has ended. Construing the whole clause, I think the meaning is that the statute, of itself, gives the claimant one-year after issuing summons in which to enter judgment; that if he does not enter judgment within that year, then he must show to the court that he has diligently prosecuted his claim, and thereupon the court majr, by an order, direct that he have further time in which to enter judgment; and that, if judgment be not entered within the year, or within the time limited by such an order legally made, then the lien is discharged. After the expiration of the year, or of the period limited by order, the defendants interested in the land may secure conclusive evidence that the lien is discharged, by moving to-non pros, the claimant as to the lien; a motion which must prevail, unless the claimant, by proof of diligent prosecution,, shows himself entitled to further time.
In the case before us summons was issued March 14th, 1898, and the judgment upholding a lien was not entered until July 13th, 1899. Without an order for further time, such a judgment would be, on its face, illegal, as it would have awarded a lien which, by the statute, had been discharged. Wheeler v. Almond, 17 Vroom 161. But on June 2d, 1899. an order giving the claimant three months further time to-prosecute his claim was made by the court, and if this order can be sustained, no error will appear in the judgment.
The order recites that it was based on a verified petition then presented to the court by the claimant. The order and petition are not strictly part of the record, and so are not brought into this court by the writ of error, and regularly a certiorari should have been issued to bring them here; but *590they are printed in the paper-book, and counsel for the claimant expressly waives the irregularity. We should, therefore, consider them.
If the petition presents any matter on which it was lawful for the Circuit Court to find, as a fact, that the claimant had diligently prosecuted his claim during the year following the issuing of summons, then the conclusion of that court cannot be here disturbed, for our jurisdiction extends only to errors of law. But if the petition presents no such matter, then the finding was erroneous in law, and the order based thereon is illegal.
The petition states that on March 14th, 1898, the day on which the summons was issued, but after service of the summons, the Chancellor appointed a receiver of the defendant company; that on April 13th, 1898, the claimant filed his declaration in the cause; that thereafter he had frequently applied to the defendant and to the receiver to pay his claim and had hoped that they would do so, but they had not paid it; and that the receiver had sold the property on September 15th, 1898, subject to the lien claim.
These facts contain no evidence of diligent prosecution of the lien claim in the Circuit Court. Upon such prosecution, the proceeding in Chancery had, proprio vigore, no effect whatever. True, the Chancellor might, in those proceedings, have enjoined the suit at law, but he did not, and without such injunction that suit was in no way affected. The claimant was free to obtain judgment at any time after June 13th, 1898, when the time to plead expired, until March 14th, 1899, but simply chose to do nothing. Even after all hope of payment from the receiver was ended by the sale of September 15th, 1898, the claimant still had six months in which to obtain judgment. I am quite unable to perceive in these circumstances any evidence of the diligent prosecution of the claim; they show, on the contrary, an intentional omission to prosecute.
It therefore follows that the order of June 2d, 1899, was made without legal evidence, and should be set aside. With*591out its support, the judgment is erroneous, and should be reversed.
I have not attempted to consider whether the Chancery proceedings and the conduct of those holding title under the receiver’s sale give the claimant any equitable rights, because such rights are not capable of adjudication on this writ of error. Nor is it necessary to discuss the testimony taken in the Circuit Court on the motion to set aside the order of June 2d, 1899; it suffices to say that the testimony does not change, for present purposes, the aspect of affairs set forth in the petition on which that order was made.
For affirmance—The Ci-iiee Justice, Van Syckel, Fort, Garretson, Krueger, Hendrickson, Adams, Vredenburgi-i. 8.
For, reversal—Dixon, Collins, Bogert, Voorhees. 4.